OPINION OF THE COURT
ELLIS T. FERNANDEZ, JR., Circuit Judge.

ORDER GRANTING MOTION FOR TEMPORARY INJUNCTION

This cause came on to be heard before me, one of the Judges of the above-styled Court, upon Plaintiff’s Verified Motion for Temporary *73Injunction. After hearing argument of Plaintiffs counsel and otherwise being fully advised in the premises, the Court hereby finds:
1. That Plaintiff has a clear legal right to possession and the peaceful and quiet enjoyment of the mobile home which she rented form Defendants pursuant to an oral agreement.
2. That Defendants have unlawfully attempted to dispossess Plaintiff and her family, including her three minor children, by terminating the electricity to her home on or about September 19, 1986, and by refusing to restore electrical service at all times subsequent thereto.
3. That there is no adequate remedy at law that restore Plaintiff to the peaceful and quiet enjoyment and possession of her rental mobile home.
4. That if the Court does not enter this Order Granting Motion for Temporary Injunction, the Plaintiff will suffer immediate and irreparable injury similar to that which she has already suffered.
5. That the Plaintiff is indigent and unable to post bond for the entry of the Temporary Injunction.
6. That Plaintiffs attorney attempted to notify Defendants by telephone of the hearing on this Motion, but was unable to do so, as the telephone numbers of both Defendants are unpublished.
THEREFORE, it is hereby
ORDERED AND ADJUDGED;
1. That Plaintiffs Motion for Temporary Injunction be and the same is hereby granted.
2. That Defendants are hereby ordered to restore Plaintiff to the peaceful and quiet enjoyment of the rental mobile home located at Unit # 14, Lake Geneva Park, Lake Geneva, Clay County, Florida.
3. That Defendants are hereby ordered to immediately restore electrical service to the premises of the Plaintiff described above.
4. That Defendants are hereby enjoined from unlawfully removing, attempting to remove, or threatening to remove Plaintiff from the above-described premises.
5. That Defendants are hereby enjoined from unlawfully terminating electrical services to the above-described premises.
6. That Plaintiff shall post bond in the amount of none for the entry of this Temporary Injunction.
7. The Sheriffs of the State of Florida, their deputies, and the police officers of any municipalities therein are hereby authorized to use *74whatever force and whatever means necessary under the circumstances to effect compliance with this Temporary Injunction.
8. This Temporary Injunction shall remain in effect until further order of the Court.
DONE AND ORDERED in Chambers at Green Cove Springs, Clay County, Florida, this 17th day of October, 1986, at 9:30 a.m.